Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered July 28, 1993, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the legal sufficiency of the evidence are unpreserved for appellate review (see, People v *575Bynum, 70 NY2d 858; People v Okehoffurum, 201 AD2d 508; cf., People v Hill, 85 NY2d 252). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt both the defendant’s identity and that he knew the weight of the drugs (see, People v Ryan, 82 NY2d 497, 505; People v Dillon, 207 AD2d 793; People v Okehoffurum, supra). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Copertino, Goldstein and Florio, JJ., concur.